Citation Nr: 1548224	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than the January 2013 VA examination report, discussed below, documents contained therein are primarily related to confirmation of the Veteran's representation or otherwise irrelevant to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that congenital and developmental defects are not "diseases or injuries" for VA purposes, and provide no basis for service connection.   In the absence of a superimposed disease or injury, service connection may not be allowed for defects, even if the defect increased in severity during service, as those are not a diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

The Veteran has been treated and diagnosed with several foot disorders, and asserts that he had pain during service and that his running and duties during service aggravated his foot disorder(s).  The Board observes that the Veteran underwent a VA bilateral pes planus examination in January 2013.  The Board notes that the VA examiner found that the Veteran had a congenital varus deformity of the feet.  However, the VA examiner did not provide an opinion as to whether his current varus deformity of the feet constitutes a developmental defect or disease and, if it is a disease, whether the disease was aggravated by service.  In the alternative, if the Veteran's varus deformity is a defect, the Board observes that the VA examiner also failed to provide an opinion as to whether the Veteran's varus deformity is associated with a superimposed disease or injury during service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on a review of the documents in the electronic claims files, it appears that the RO did not readjudicate, in a Supplemental Statement of the Case, the issue of entitlement to service connection for a bilateral foot disorder following the receipt of a January 2013 VA examination report, as required by VA regulation.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).   Therefore, the claim must be remanded for this procedural step to be completed.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The RO should schedule the Veteran for an orthopedic VA examination to determine the nature and etiology of any current bilateral foot disorder.  The claims file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The doctor should identify all current foot disorders and provide and an opinion as to the following:

(a) Does the Veteran's varus deformity constitute a congenital defect or a congenital disease? 

(b) If the Veteran's varus deformity of the feet is considered a defect, was there any superimposed disease or injury in connection with the congenital defect during service? 

(c) If the Veteran's varus deformity of the feet is a disease, what evidence establishes that the condition pre-existed service?  Assuming that the varus deformity of the feet preexisted service, is there evidence that it underwent a permanent increase in severity during active service?  If so, was the increase in severity beyond the natural progress of the condition?

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




